Citation Nr: 1447634	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  14-35 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida



THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses for an emergency room visit on March 30, 2014, at Orlando Health, Inc.



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney 



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to October 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in May 2014 by the Department of Veterans Affairs Medical Center (VAMC) in Orlando, Florida.

The Virtual VA paperless claims processing system and the Veterans Benefit Management System (VBMS) contain documentation pertaining to the Veteran's claims for service-connected compensation benefits.

Additionally, the Veterans Benefits Management System includes a VA Form 
21-22a received in October 2012 appointing Matthew D. Hill, a private attorney, as the Veteran's representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9 received in September 2014, the Veteran requested a videoconference hearing before the Board.  There is no indication that such a hearing has been held or that the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(b),(e).  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



